Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 06/29/2022 is acknowledged.
Claims 1, 15 have been amended.
Claim 21 has been newly added.
Claim 14 is cancelled.
Claims 1-13, 15-21 are being considered on the merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2017/046659, hereinafter R1) in view of Dieker et al. (US 2018/0368442;  hereinafter R2) and White (US 2005/0163912; hereinafter R3) with Wang (US 10,477,882) as evidence.
Amended claim 1 is limited to a process for producing a textured proteins product comprising at least two plant protein sources. The extrusion is carried out under high moisture, high temperature and high shear. The extrudate is frozen and thawed. The thawed extrudate is marinated and dried. 
Claim 1 - R1 discloses a process for producing a meat substitute comprising two sources of plant protein. [0001]
Claim 1 - R1 discloses plant proteins comprising one or more pea protein powders, one or more chickpea protein powders, etc. [0012]
Claim 1 - R1 teaches of a process wherein a mixture comprising one or more sources of plant protein, one or more sources of lipid, and waster and optionally one or more sources of carbohydrates is extruded under specified conditions. [0013]
The one or more sources of plant proteins may comprise vegetable, fruit or cereal proteins, or any combination of any two or more thereof. [0017, 0018, 0019, 0020, 0024, 0043]
The mixture may comprise at least 50% solids comprising protein concentrate or protein isolate.  [0021, 0022, 0043]
The extruded meat substitute may comprise at least about 20-90% by weight on a dry weight basis of one or more sources of plant protein. [0043]
Claims 4, 5- The extruded meat substitute composition or admixture may be substantially free of soy or components derived therefrom. The extruded meat substitute may also be substantially free of gluten or components therefrom. [0028-0029, 0030]
Claim 11 - The extruded meat substitute composition may comprise 30-75% moisture. [0053]
Claim 12 - The extrusion process may be carried out in an extruder comprising two or more barrel sections preceding an extrusion die. The extrusion may be carried out at 100-200 C in one or more of the barrel sections preceding the extrusion die. [0054]
Claim 8 - In preferred embodiments the plant protein is selected from pea, broad bean, potato, rice, lupin, water lentil, chickpea and or oat. [0057, 0059]. R1 does not expressly disclosed the cysteine content of the plant proteins, however, pea protein comprises cysteine and methionine.
Claims 2, 3, , 6, 8, 9 - The dry ingredients may comprise 20-80% pea protein and/or 20-80% by weight broad bean protein. [0060-0061, 0063]
Claim 6 -The meat substitute may comprise plant gums. [0064, 0065]
Claim 6 - More preferably, the formulation further includes xanthan gum, and/or pectin and/or konjac powder. [0068]
Claims  4, 5 - Preferably, the meat substitute is substantially free of wheat or wheat derived products or free of soy and soy derived products. [0070, 0071, 0072]
Claim 13 - R1 discloses details of the extrusion process. [00110-00117]
Claim 13 - R1 discloses that upon the application of heat, shear and pressure the protein material is denatured and aligns into fibers that resemble meat. [00115].
Claim 1 - R1 discloses the hardness and tensile strength of the meat substitutes. [00121, 00123]
Claims 15-20 - R1 discloses a number of soy and gluten free formulations comprising pea protein, broad bean protein and pumpkin powder. [00126].
R1 is however silent to freezing and thawing the extrudate before marinating the extrudate.
Claim 1 - R2 discloses a method for producing textured protein products comprising plant proteins. (Abstract)
 R2 discloses that the product may be a dry meat product, e.g. beef jerky. [0072]
Claim 1 - R2 discloses that the extruded composition is cooled. The cooling process results in cooling from outside into the interior of the composition, thereby generating a particularly fibrous structure. [0062]
Claims 1, 15 - R2 teaches of portioning the strand of texturized product using knives. Furthermore, R2 discloses that for further texturizing, it is subsequently advisable to subject compositions to at least one of the processes comprising (i) deep-freezing and thawing and/or (ii) cooking in stock. Both measures serve to loosen the structure. [0063-0065]. 
R2 discloses a process wherein the extruded product, with a temperature of 70C, is proportioned using knives and after cooling the portions they are deep-frozen to -18C. The resulting products, in terms of texture and mouthfeel, resemble chicken, beef jerky, tuna, tofu, etc. [0071-0072]
Claims 1, 15 – R3 discloses a process for producing aromatic and flavorful beef jerky wherein jerky strips are marinated using ingredients including soy sauce, teriyaki sauce, liquid smoke and salt for generating flavor in beef jerky. (Abstract)
 Freezing and thawing the extruded product loosens the structure (see R2). Therefore, the loosened structure would have been motivating for marinating, due to the fact that a loosened structure would absorb the marinade more efficiently. 
It is noted that certain characteristics of the process or the product presently claimed may not be expressly disclosed by R1 however, as clearly disclosed by Wang (evidentiary ref.) vegan meat-replacement food products may be produced using pea protein and other ingredients employing an extrusion process. Wang teaches different textures of an extruded meat-replacement product may be achieved by controlling extrusion parameters such as water content, temperature, pressure, processing rate (screw speed) etc. The process of cooking under pressure, moisture and elevated temperature, is effective to provide: texture alteration, grinding, thermal treatment, hydration, partial dehydration, expansion, homogenization, shearing, etc. (col. 7, lines 46-55)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by varying process parameters to produce vegan products comprising plant proteins having different texture, mouthfeel, flavor, etc., as motivated by R2 and R3. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing vegan meat-like products free of gluten and soy products. 
Response to Arguments
	In light of the new grounds of rejection, necessitated by amendments, Applicant arguments are moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791